FILED
                              NOT FOR PUBLICATION                          JUL 07 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



J. RODRIGO RESENDIZ; PERLA                       No. 05-74991
GUADALUPE ALONZO,
                                                 Agency Nos.     A072-262-863
               Petitioners,                                 A079-262-864

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted June 16, 2010
                              San Francisco, California

Before: RIPPLE, RYMER and FISHER, Circuit Judges.**

      J. Rodrigo Resendiz and Perla Guadalupe Alonzo, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based



           *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **
       The Honorable Kenneth F. Ripple, Senior Judge, United States Court of
Appeals for the Seventh Circuit, sitting by designation.
on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252

and we deny the petition.

      Even if petitioners’ noncompliance with the procedural requirements of

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), should be excused, they have

not demonstrated any prejudice from their counsel’s alleged ineffective assistance.

The Immigration Judge and the BIA found that petitioners were ineligible for

cancellation of removal because they could not show that their removal would

cause exceptional and extremely unusual hardship to a qualifying relative. 8

U.S.C. § 1229b(b)(1)(D). Even had petitioners' counsel filed a notice of appeal,

we would have lacked jurisdiction to review the IJ's and BIA's finding. See 8

U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales,424 F.3d 926, 929-30 (9th

Cir. 2005). And petitioners have not shown plausible grounds for relief on their

underlying claim. See Ray v. Gonzales, 439 F.3d 582, 587 (9th Cir. 2006) (holding

that when ineffective counsel deprives an alien of appellate proceedings the court

“will find that a petitioner has been denied due process if he can demonstrate

‘plausible grounds for relief’ on his underlying claim” (quoting Dearinger ex rel.

Volkova v. Reno, 232 F.3d 1042, 1045 (9th Cir. 2000)) (additional internal

quotation marks and citations omitted)); Rojas-Garcia v. Ashcroft, 339 F.3d 814,

826 (9th Cir. 2003) (holding that a petitioner suffered no prejudice from ineffective


                                          2
assistance of counsel when he presented no plausible grounds for relief); see also

Partap v. Holder, 603 F.3d 1173, 1174 (9th Cir. 2010) (per curiam) (explaining

that the hardship of an unborn child cannot serve as the basis for cancellation of

removal).

      PETITION DENIED.




                                          3